


Exhibit 10.6

 

February 22, 2013

 

Behringer Harvard Multifamily REIT I, Inc.

15601 Dallas Parkway, Suite 600

Addison, Texas  75001

 

Re:

Waiver of Certain Fees under the

 

Fourth Amended and Restated Advisory Management Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Fourth Amended and Restated Advisory
Management Agreement, dated June 14, 2010 and effective as of July 1, 2010, as
amended by letter agreements dated November 11, 2010, March 22, 2011, May 12,
2011, August 11, 2011, November 10, 2011, March 19, 2012, May 8, 2012, August 7,
2012, and November 6, 2012 (the “Advisory Agreement”), by and between Behringer
Harvard Multifamily REIT I, Inc., a Maryland corporation (the “Company”), and
Behringer Harvard Multifamily Advisors I, LLC, a Texas limited liability company
(the “Advisor”).  Capitalized terms used herein but not defined herein shall
have the meanings set forth in the Advisory Agreement.

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Advisor hereby agree as follows:

 

1.                                      Waiver of Certain Asset Management Fees
under the Advisory Agreement.  Pursuant to the Advisory Agreement, the Advisor
is entitled to receive a monthly Asset Management Fee, subject to certain
restrictions, in an amount equal to a percentage of the sum of, for each and
every Asset, the higher of the Cost of Investment or the Value of Investment. 
In addition, pursuant to the Advisory Agreement, the Advisor, in its sole
discretion, may waive, reduce or defer all or any portion of the Asset
Management Fee to which it would otherwise be entitled.  Pursuant to the
Advisory Agreement, with respect to the Asset Management Fees earned by the
Advisor during the fiscal quarter ended December 31, 2012, the Advisor, on
behalf of itself and its Affiliates, and its and their respective successors and
assigns, hereby waives the Company’s obligation to pay Asset Management Fees
calculated upon the Value of Investment with respect to Assets for which the
Value of Investment is or was higher than the Cost of Investment.  Accordingly,
the Asset Management Fees payable to the Advisor for the fiscal quarter ended
December 31, 2012 will only be calculated using the Cost of Investment,
resulting in a waiver by the Advisor of approximately $162,000.00.

 

2.                                      Ratification; Effect on Advisory
Agreement.

 

(a)                                 Ratification.  The Advisory Agreement, as
amended by this letter agreement, shall remain in full force and effect and is
hereby ratified and confirmed in all respects.

 

--------------------------------------------------------------------------------


 

(b)                                 Effect on the Advisory Agreement.  On and
after the date hereof, each reference in the Advisory Agreement to “this
Agreement,” “herein,” “hereof,” “hereunder,” or words of similar import shall
mean and be a reference to the Advisory Agreement as amended hereby.

 

3.                                      Miscellaneous.

 

(a)                                 Governing Law; Venue.  This letter agreement
and the legal relations between the parties hereto shall be construed and
interpreted in accordance with the internal laws of the State of Texas without
giving effect to its conflicts of law principles, and venue for any action
brought with respect to any claims arising out of this letter agreement shall be
brought exclusively in Dallas County, Texas.

 

(b)                                 Modification.  This letter agreement shall
not be changed, modified, or amended, in whole or in part, except by an
instrument in writing signed by both parties hereto, or their respective
successors or assignees.

 

(c)                                  Headings.  The titles and headings of the
sections and subsections contained in this letter agreement are for convenience
only, and they neither form a part of this letter agreement nor are they to be
used in the construction or interpretation hereof.

 

(d)                                 Severability.  The provisions of this letter
agreement are independent of and severable from each other, and no provision
shall be affected or rendered invalid or unenforceable by virtue of the fact
that for any reason any other or others of them may be invalid or unenforceable
in whole or in part.

 

(e)                                  Counterparts.  This letter agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  This letter agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.  This letter agreement, to the extent signed and delivered by
means of electronic mail or a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were an original signed version
thereof delivered in person.  No party hereto shall raise the use of electronic
mail or a facsimile machine to deliver a signature or the fact that any
signature was transmitted or communicated through the use of electronic mail or
a facsimile machine as a defense to the formation or enforceability of a
contract and each party hereto forever waives any such defense.

 

[The remainder of this page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, please indicate your acceptance of
this letter agreement by countersigning a copy of this letter agreement in the
space indicated below.

 

 

Very truly yours,

 

 

 

BEHRINGER HARVARD MULTIFAMILY ADVISORS I, LLC

 

 

 

 

 

 

By:

/s/ Daniel J. Rosenberg

 

Name:

Daniel J. Rosenberg

 

Its:

Senior Vice President — Legal, General Counsel and Secretary

 

Acknowledged and agreed, as of the date first written above:

 

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

 

 

By:

/s/ Howard S. Garfield

 

Name:

Howard S. Garfield

 

Its:

Chief Financial Officer, Chief Accounting Officer and Treasurer

 

 

3

--------------------------------------------------------------------------------
